Exhibit 10.2

 

EXHIBIT B

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Consulting Agreement”) is made and entered into as
of April 1, 2013 (“Effective Date”), by and between Nature’s Sunshine
Products, Inc. (“Company”), and Michael Dean (“Consultant”) (together, the
“Parties”).  Company desires to retain Consultant as an independent contractor
to perform consulting services for Company and Consultant is willing to perform
such services, on terms set forth more fully below.  This Consulting Agreement
shall become effective on the date that the Release required under the
Employment Agreement between the Parties dated on or about March 12, 2010, as
amended March 4, 2013 (the “Employment Agreement”) becomes effective and
enforceable following the expiration of any applicable revocation period (the
“Effective Date”).  In consideration of the mutual promises contained herein,
the parties agree as follows:

 

1.     SERVICES AND COMPENSATION

 

Services.  Consultant shall perform for the Company the services mutually agreed
to between the Parties as and when reasonably requested by the Company’s new CEO
(“Services”).

 

Fees.  Provided Consultant continues to comply with the Restrictive Covenants
set forth in Section 6 of the Employment Agreement, as amended, the Company
shall pay Consultant in the following fashion:

 

a.  For the period from the Effective Date until March 15, 2014, $470,000
payable on a monthly basis in 12 equal installments, with the first such
installment to be paid on April 15, 2013, and the last such installment to be
paid on March 15, 2014; provided, however, the Release required under the
Employment Agreement must have become effective and enforceable in accordance
with its terms following expiration of the applicable revocation period before
any payments are made under this Consulting Agreement.  The Company and
Executive agree that all payments required under this section 1.a. shall be made
in full on or before March 15, 2014.  All payments hereunder shall be subject to
withholding of all applicable taxes by the Company.

 

2.     CONFIDENTIALITY

 

Definition.  “Confidential Information” means any Company proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, research, product plans, products, services, customers, customer
lists, markets, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances or other business information disclosed by Company either
directly or indirectly in writing, orally or by drawings or inspection of parts
or equipment.

 

Non-Use and Non-Disclosure.  Consultant shall not, during or subsequent to the
term of this Consulting Agreement, use Company’s Confidential Information for
any purpose whatsoever other than the performance of the Services on behalf of
Company or disclose Company’s Confidential Information to any third party.  It
is understood that said Confidential Information

 

--------------------------------------------------------------------------------


 

will remain the sole property of Company.  Consultant further shall take all
reasonable precautions to prevent any unauthorized disclosure of such
Confidential Information.

 

Third Party Confidential Information.  Consultant recognizes that Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  Consultant agrees that Consultant owes Company and such third
parties, during the term of this Consulting Agreement and thereafter, a duty to
hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out the Services for Company consistent with
Company’s agreement with such third party.

 

Return of Materials.  Upon the termination of this Consulting Agreement, or upon
Company’s earlier request, Consultant shall deliver to Company all of Company’s
property or Confidential Information that Consultant may have in Consultant’s
possession or control.

 

3.     OWNERSHIP

 

Assignment.  Consultant agrees that all copyrightable material, notes, records,
drawings, designs, inventions, improvements, developments, discoveries and trade
secrets conceived, made or discovered by Consultant, solely or in collaboration
with others, during the term of this Consulting Agreement which relate in any
manner to the business of Company that Consultant may be directed to undertake,
investigate or experiment with, or which Consultant may become associated with
in work, investigation or experimentation in the line of business of Company in
performing the Services hereunder (collectively, “Work Product”), are the sole
property of Company.  Consultant further shall assign (or cause to be assigned)
and does hereby assign fully to Company all Work Product and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto.

 

Further Assurances.  Consultant shall assist Company, or its designee, at
Company’s expense, in every proper way to secure Company’s rights in the Work
Product and any copyrights, patents, mask work rights or other intellectual
property rights relating thereto in any and all countries, including the
disclosure to Company of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments
and all other instruments that Company deems necessary in order to apply for and
obtain such rights and in order to assign and convey to Company, its successors,
assigns and nominees the sole and exclusive right, title and interest in and to
such Work Product, and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto.  Consultant further agrees that
Consultant’s obligation to execute or cause to be executed, when it is in
Consultant’s power to do so, any such instrument or papers will continue after
the termination of this Consulting Agreement.

 

Pre-Existing Materials.  Consultant agrees that if in the course of performing
the Services, Consultant incorporates into any invention developed hereunder any
invention, improvement, development, concept, discovery or other proprietary
information owned by Consultant or in which Consultant has an interest,
(1) Consultant shall inform Company, in writing before incorporating such
invention, improvement, development, concept, discovery or

 

2

--------------------------------------------------------------------------------


 

other proprietary information into any invention; and (2) Company is hereby
granted and shall have a nonexclusive, royalty-free, perpetual, irrevocable,
worldwide license to make, have made, modify, use and sell such item as part of
or in connection with such invention.  Consultant shall not incorporate any
invention, improvement, development, concept, discovery or other proprietary
information owned by any third party into any Invention without Company’s prior
written permission.

 

Attorney in Fact.  Where Company is unable because of Consultant’s
unavailability, dissolution, mental or physical incapacity, or for any other
reason, to secure Consultant’s signature to apply for or to pursue any
application for any United States or foreign patents or mask work or copyright
registrations covering the Work Product assigned to Company above, then
Consultant hereby irrevocably designates and appoints Company and its duly
authorized officers and agents as Consultant’s agent and attorney in fact, to
act for and in Consultant’s behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyright and mask work registrations
thereon with the same legal force and effect as if executed by Consultant.

 

4.     CONFLICTING OBLIGATIONS

 

Conflicting Obligations/Restrictive Covenants.  Consultant certifies that
Consultant has no outstanding agreement or obligation that is in conflict with
any of the provisions of this Consulting Agreement, or that would preclude
Consultant from complying with the provisions hereof, and further certifies that
Consultant will not enter into any such conflicting agreement during the term of
this Consulting Agreement.  Consultant explicitly agrees that during the Term of
this Consulting Agreement (as defined under Section 5, below), Consultant shall
not, other than on behalf of the Company or with the prior written consent of
the Company, (i) serve as a partner, employee, independent contractor,
consultant, advisor, officer, director, proprietor, manager, agent, associate,
or (ii) directly or indirectly, own (except for passive ownership of two (2%) or
less of any entity whose securities have been registered under the Securities
Act of 1933 or Section 12 of the Securities Exchange Act of 1934), purchase,
invest in, organize or take preparatory steps for the organization of, or
(iii) directly or indirectly, build, design, finance, acquire, lease, control,
operate, manage, invest in, work or consult for, or otherwise affiliate himself
with, any firm, partnership, corporation, entity or business that is a Competing
Business.  For purposes of this Consulting Agreement, a “Competing Business” is
(i) any business enterprise that is primarily engaged in any activity that
competes anywhere in the world with any activity in which the Company is then
engaged, or for which it has then current plans to engage, including sales or
distribution of herbs, vitamins or nutritional supplements, weight management
products, or any product, which the Company sells, distributes or has developed
at the time of Executive’s termination; or (ii) any business enterprise seeking
to effectuate a transaction that would result in a Change of Control as defined
in the Employment Agreement.  Moreover, Consultant agrees not to influence or
attempt to influence any employee, sales leader, manager, coordinator,
consultant, supplier, licensor, licensee, contractor, agent, strategic partner,
distributor, customer or other person to terminate his or her employment with
the Company or modify any written or oral agreement, relationship, arrangement
or course of dealing the Company; nor will consultant solicit for employment or
employ or retain (or arrange to have any other person or entity employ or
retain) any person who has been employed or retained by any member of the
Company within the preceding twelve (12) months.

 

3

--------------------------------------------------------------------------------


 

5.     TERM AND TERMINATION

 

Term.  This Consulting Agreement will commence on the Effective Date and will
continue until the earlier of (1) March 15, 2014, or (2) termination as provided
below.

 

Termination.  Consultant may terminate this Consulting Agreement without cause
upon giving one (1) month’s prior written notice thereof to the Company in
accordance with Section 6 of this Consulting Agreement.  If Consultant
terminates this Consulting Agreement under the prior sentence, Company shall pay
to Consultant any fees that became payable prior to the effective date of
termination and the rights of Executive under Section 6 of the Amendment to
Consultant’s Employment Agreement (other than Section 6b thereof) shall remain
in full force and effect in accordance with their terms.  Either party may
terminate this Consulting Agreement prior to the expiration of its term in the
event of a material breach of the terms or conditions of this Consulting
Agreement by the other party, which breach is not cured within thirty (30) days
of written notice from the party not in breach.  In addition, the Company may
terminate this Consulting Agreement prior to the expiration of its term in the
event of a breach by the Consultant of the Restrictive Covenants set forth in
Section 6 of his Employment Agreement, as amended and such termination shall be
deemed to be a termination for cause.  In addition to these rights of
termination, each party will have the right, in the event of an uncured breach
by the other party, to avail itself of all remedies or causes of action, in law
or equity, for damages as a result of such breach. A material provision of this
Consulting Agreement shall include, but is not limited to, the provisions
labeled Non-Use and Non-Disclosure, Conflicting Obligations, and Confidentiality
of Consulting Agreement.  Company may terminate this Consulting Agreement
without cause at any time, provided that upon such termination all payments
owing to Consultant for the remainder of the Term shall be paid monthly to
Consultant through the end of the term (March 15, 2014) as set forth in
Section 1.

 

Survival.  Upon such termination all rights and duties of the parties toward
each other will cease except:

 

a.                                      Company shall pay amounts it is
otherwise obligated to pay, including payments for the remainder of the term to
the extent specified above; and

 

b.                                      Sections 2 (Confidentiality), 3
(Ownership), 4 (Conflicting Obligations), and 6 (Miscellaneous) will survive
termination of this Consulting Agreement.

 

6.     MISCELLANEOUS

 

Services and Information Prior to Effective Date.  All Services performed by
Consultant and all information and other materials disclosed between the parties
prior to the Effective Date shall be governed by the terms of this Consulting
Agreement, except where those Services are covered by a separate agreement
between Consultant and Company.

 

Nonassignment/Binding Consulting Agreement.  The parties acknowledge that the
unique nature of Consultant’s services is substantial consideration for the
Parties’ entering into this Consulting Agreement.  Neither this Consulting
Agreement nor any rights under this Consulting Agreement may be assigned or
otherwise transferred by Consultant, in whole or in part, whether voluntarily or
by operation of law, without the prior written consent of Company.  Subject to
the

 

4

--------------------------------------------------------------------------------


 

foregoing, this Consulting Agreement will be binding upon and will inure to the
benefit of the Parties and their respective successors and assigns.  Any
assignment in violation of the foregoing will be null and void.

 

Non-Solicitation.  Consultant agrees, during the term of this Consulting
Agreement and for a period of twelve (12) months immediately following the
termination of this Consulting Agreement, not to directly or indirectly solicit
any of the Company’s employees to leave their employment at the Company.

 

Indemnity.  Consultant agrees to indemnify and hold harmless the Company and its
directors, officers and employees from and against all taxes, losses, damages,
liabilities, costs and expenses, including attorneys’ fees and other legal
expenses, arising directly or indirectly from or in connection with (i) any
grossly negligent, reckless or intentionally wrongful act of Consultant or
Consultant’s assistants, employees or agents, (ii) any material breach by the
Consultant or Consultant’s assistants, employees or agents of any of the
covenants contained in this Consulting Agreement, (iii) any material failure of
Consultant to perform the Services in accordance with all applicable laws,
rules and regulations, or (iv) any material violation or claimed violation of a
third party’s rights resulting in whole or in part from the Company’s use of the
work product of Consultant under this Consulting Agreement.

 

Notices.  Any notice required or permitted under the terms of this Consulting
Agreement or required by law must be in writing and must be (i) delivered in
person, (ii) sent by first class registered mail, or air mail, as appropriate,
or (iii) sent by overnight air courier, in each case properly posted and fully
prepaid to the appropriate address as follows:

 

For the Company:

Nature’s Sunshine Products, Inc.

 

Attn: General Counsel

 

P.O. Box 19005

 

75 East 1700 South

 

Provo, UT 84605-9005

 

 

For Consultant:

Michael Dean

 

2188 East Tuscany Creek Way

 

Draper, UT 84020

 

Either Party may change its address for notices by notice to the other Party
given in accordance with this Section.  Notices will be deemed given at the time
of actual delivery in person, three (3) business days after deposit in the mail
as set forth above, or one (1) day after delivery to an overnight air courier
service.

 

Waiver.  Any waiver of the provisions of this Consulting Agreement or of a
Party’s rights or remedies under this Consulting Agreement must be in writing to
be effective.  Failure, neglect, or delay by a Party to enforce the provisions
of this Consulting Agreement or its rights or remedies at any time, will not be
construed as a waiver of such Party’s rights under this Consulting Agreement and
will not in any way affect the validity of the whole or any part of this
Consulting Agreement or prejudice such Party’s right to take subsequent action. 
No exercise or enforcement by either Party of any right or remedy under this
Consulting Agreement will

 

5

--------------------------------------------------------------------------------


 

preclude the enforcement by such Party of any other right or remedy under this
Consulting Agreement or that such Party is entitled by law to enforce.

 

Severability.  If any term, condition, or provision in this Consulting Agreement
is found to be invalid, unlawful or unenforceable to any extent, the Parties
shall endeavor in good faith to agree to such amendments that will preserve, as
far as possible, the intentions expressed in this Consulting Agreement.  If the
Parties fail to agree on such an amendment, such invalid term, condition or
provision will be severed from the remaining terms, conditions and provisions,
which will continue to be valid and enforceable to the fullest extent permitted
by law.

 

Integration.  This Consulting Agreement, contain the entire agreement of the
Parties with respect to the subject matter of this Consulting Agreement and
supersedes all previous communications, representations, understandings and
agreements, either oral or written, between the Parties with respect to said
subject matter.  This Consulting Agreement may not be amended, except by a
writing signed by both Parties.

 

Counterparts.  This Consulting Agreement may be executed in counterparts, each
of which so executed will be deemed to be an original and such counterparts
together will constitute one and the same agreement.

 

Governing Law.  This Consulting Agreement will be interpreted and construed in
accordance with the laws of the State of Utah and the United States of America,
without regard to conflict of law principles.

 

Independent Contractor.  It is the express intention of the parties that
Consultant is an independent contractor.  Nothing in this Consulting Agreement,
including the election of the rules in the arbitration provision, will in any
way be construed to constitute Consultant as an agent, employee or
representative of Company, but Consultant shall perform the Services hereunder
as an independent contractor.  Without limiting the generality of the foregoing,
Consultant is not authorized to bind the Company to any liability or obligation
or to represent that Consultant has any such authority.  Consultant shall
furnish all tools and materials necessary to accomplish this contract, and will
incur all expenses associated with performance.  Consultant acknowledges and
agrees that Consultant is obligated to report as income all compensation
received by Consultant pursuant to this Consulting Agreement, and Consultant
acknowledges its obligation to pay all self-employment and other taxes thereon.

 

Benefits.  Consultant acknowledges that Consultant will, except as set forth
herein and with respect to those benefits in which Executive already has a
vested interest, receive no Company-sponsored benefits from Company that are
available to employees, including without limitation paid vacation, sick leave,
medical insurance, and 401(k) participation.  If Consultant is reclassified by a
state or federal agency or court as an employee, Consultant will become a
reclassified employee and will receive no benefits except those mandated by
state or federal law, even if by the terms of Company’s benefit plans in effect
at the time of such reclassification Consultant would otherwise be eligible for
such benefits.

 

Attorney’s Fees.  In any court action at law or equity which is brought by one
of the Parties to enforce or interpret the provisions of this Consulting
Agreement, the prevailing Party

 

6

--------------------------------------------------------------------------------


 

will be entitled to reasonable attorney’s fees, in addition to any other relief
to which that Party may be entitled.

 

Voluntary Nature of Consulting Agreement.  The Parties hereto acknowledge and
agree that they are executing this Consulting Agreement voluntarily and without
any duress or undue influence.  The Parties further acknowledge and agree that
they have carefully read this Consulting Agreement and that they have asked any
questions needed to fully understand the terms, consequences and binding effect
of this Consulting Agreement.  The Parties further agree that they have been
provided an opportunity to seek the advice of an attorney of their choice before
signing this Consulting Agreement.

 

The Parties have executed this Consulting Agreement below to indicate their
acceptance of its terms.

 

MICHAEL DEAN

 

NATURE’S SUNSHINE PRODUCTS, INC.

 

 

 

 

 

 

/s/ Michael Dean

 

/s/ Stephen M. Bunker

Michael Dean

 

Stephen M. Bunker

 

 

Executive Vice President, Chief Financial

 

 

Officer and Treasurer

 

7

--------------------------------------------------------------------------------